826 F.2d 1060Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lou PATTON-BEY, Petitioner-Appellant,v.U.S. PAROLE COMMISSION; Federal Bureau of Prisons,Respondent-Appellee.
No. 86-7748
United States Court of Appeals, Fourth Circuit.
Submitted May 28, 1987.Decided August 6, 1987.

Lou Patton-Bey, appellant pro se.
Breckinridge Long Willcox, United States Attorney, for appellees.
Before PHILLIPS, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Lou Patton-Bey appeals from the order of the district court transferring his 28 U.S.C. Sec. 2241 petition from the District of Maryland, where the Parole Commission has its headquarters, to the Central District of California, where he is incarcerated and his custodian is located, pursuant to 28 U.S.C. Sec. 1631.  We have jurisdiction to review the appeal pursuant to 28 U.S.C. Sec. 1291, see Gower v. Lehman, 799 F.2d 925 (4th Cir. 1986.  We affirm the order of the district court because it lacked personal jurisdiction over Patton-Bey's custodian.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.